PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 17-1834


MITRA RANGARAJAN,

                  Plaintiff – Appellant,

            v.

JOHNS HOPKINS UNIVERSITY,

                  Defendant – Appellee.



                                    No. 17-1835


MITRA RANGARAJAN, United States of America, State of Maryland, ex rel.,

                  Plaintiff – Appellant,

            v.

JOHNS HOPKINS HEALTH SYSTEM CORPORATION; JOHNS HOPKINS
HOSPITAL, INCORPORATED, trading as Johns Hopkins Medicine; ANTHONY
KALLOO, M.D.; JOHNS HOPKINS UNIVERSITY,

                  Defendants – Appellees.



                                    No. 17-1836


MITRA RANGARAJAN, United States of America, State of Maryland, ex rel.,
                    Plaintiff – Appellant,

             v.

JOHNS HOPKINS HEALTH SYSTEM CORPORATION AND JOHNS
HOPKINS UNIVERSITY, trading as Johns Hopkins Medicine; JOHNS HOPKINS
HOSPITAL, INCORPORATED,

                    Defendants – Appellees.


Appeals from the United States District Court for the District of Maryland, at Baltimore.
William M. Nickerson, Senior District Judge. (1:12-cv-01953-WMN; 1:13-cv-03630-
WMN; 1:17-cv-00807-WMN)


Argued: November 1, 2018                                    Decided: February 22, 2019


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Chief
Judge Gregory and Judge Harris joined.


ARGUED: Erienne A. Sutherell, HANSEL LAW, P.C., Baltimore, Maryland, for
Appellant. Robert Thomas Smith, KATTEN MUCHIN ROSENMAN LLP, Washington
D.C., for Appellees. ON BRIEF: Cary J. Hansel, III, HANSEL LAW, P.C., Baltimore,
Maryland, for Appellant. Maria E. Rodriguez, Elizabeth Clark Rinehart, VENABLE,
LLP, Baltimore, Maryland; Daniel E. Lipton, KATTEN MUCHIN ROSENMAN LLP,
Washington, D.C., for Appellees.




                                             2
NIEMEYER, Circuit Judge:

       Mitra Rangarajan, who claims that she was constructively discharged as a nurse

practitioner at the School of Medicine of Johns Hopkins University — whether because

of discrimination and retaliation, as she contends, or because of her performance, as

Johns Hopkins contends — commenced four separate actions against the University *

arising out of the same course of events and alleging state torts of defamation and

interference with prospective advantage, as well as violations of the False Claims Act, the

Maryland False Health Claims Act, Title VII, and 42 U.S.C. § 1981. Over the long

course of proceedings in these cases, the district court dismissed one action for failure to

prosecute and the remaining three actions as the sanction for Rangarajan’s “flagrant and

unremitting” violations of the Federal Rules of Civil Procedure, especially with respect to

discovery and summary judgment practice.

       On appeal, Rangarajan contends that the district court abused its discretion by

failing to give her adequate warning of the sanction and failing to show required restraint

by imposing lesser sanctions. After careful review of the lengthy procedural history of

the cases, we conclude that the district court did not abuse its discretion. Rangarajan’s

conduct under the procedural rules was inept and abusive to the degree that, as the district

court found in its thorough 44-page opinion, it rendered virtually useless five years of


       *
         Rangarajan sued not only Johns Hopkins University but also the Johns Hopkins
Health System Corp., the Johns Hopkins Hospital Inc., and related personnel whom she
refers to in her brief collectively as Johns Hopkins or JH. We are satisfied also to refer to
Johns Hopkins collectively, as the issues in this appeal are not implicated by which entity
might have been involved in any given activity.

                                             3
proceedings before the district court, and such abuse would likely have continued in any

future proceedings. Accordingly, we affirm.


                                                I

       Rangarajan’s employment at Johns Hopkins as a nurse over the period from 2007

to 2011 was volatile and unsatisfactory to both Rangarajan and Johns Hopkins. From

Rangarajan’s viewpoint, as the district court summarized, she was a stellar healthcare

provider who was treated unfairly by supervisors and coworkers in the following

respects:

       [S]he was denied the $95,000 salary that she was allegedly promised; she
       was assigned unmanageable workloads; she was not provided the training
       she needed to advance her career while Dr. [Anthony] Kalloo, [the director
       of the GI Division in which Rangarajan worked] showed favoritism and
       provided those opportunities to another Nurse Practitioner . . . ; [she]
       applied for but was denied permission to participate in a Nurse Practitioner
       Fellowship Program; while she was accepted into a Doctor of Nursing
       Practice (DNP) program, once in the program she was treated unfairly by
       the program director . . . ; she was given an undeserved failing grade by the
       Capstone Professor in the DNP program . . . ; and, she was denied vacation
       leave and reimbursement for attending professional conferences.

But from Johns Hopkins’ point of view, again as the district court summarized, she failed

as a professional nurse:

       [Rangarajan] had attendance and tardiness issues, she failed to timely check
       for test results and follow-up with patients, and her notes in medical
       histories were often disorganized and unreliable. In response to a round of
       negative performance reviews, [Rangarajan] was placed on a performance
       improvement plan in January of 2011. Before that plan could be fully
       implemented, [she] demonstrated poor judgment in the care of a patient that
       [Johns Hopkins] assert[s] could have had catastrophic results for that
       patient. In response to those concerns, Dr. Anthony Kalloo, the director of
       the GI Division, suspended [Rangarajan’s] clinical privileges.


                                            4
After Rangarajan was suspended, she resigned from Johns Hopkins in May 2011,

claiming that she was constructively discharged. She then began litigation against Johns

Hopkins, filing four separate actions based on its treatment of her.

       In the first action filed in October 2012 — No. 12-1953 — Rangarajan alleged that

Johns Hopkins engaged in widespread fraudulent billing of the U.S. Government and

then retaliated against her for reporting it internally. Because her claims under the False

Claims Act and the Maryland False Health Claims Act were qui tam actions, the U.S.

Department of Justice and the Maryland Attorney General investigated them but then

declined to intervene, as those statutes would allow. Rangarajan thereafter voluntarily

dismissed the qui tam claims but continued her claim alleging that Johns Hopkins

retaliated against her for reporting fraudulent billing practices. Later, however, she filed

a motion to amend her complaint to reallege the qui tam claims, but the district court

denied her motion as untimely and prejudicial.

       Several months after filing the first action, Rangarajan filed a second action

against Johns Hopkins — No. 13-3630 — alleging that Johns Hopkins had discriminated

against her on the basis of race, national origin, age, and sex, in violation of Title VII and

42 U.S.C. § 1981. This action was based on the same conduct that formed the basis for

her claims in the first action.

       A month after the district court denied Rangarajan’s motion to amend the first

action to re-allege her qui tam claims, Rangarajan filed a third action — No. 15-1394 —

alleging those same qui tam action claims again. She did not, however, pursue this action



                                              5
in accordance with the rules of procedure, and, after it languished for over a year and a

half, the district court dismissed it for failure to prosecute.

       Rather than appealing the district court’s ruling in the third action, Rangarajan

filed a fourth action — No. 17-807 — which the district court concluded was “essentially

identical to the just-dismissed [third] action.” The court by then, however, had before it

Johns Hopkins’ motion for sanctions based on Rangarajan’s discovery and summary

judgment practices in the first and second actions, and accordingly it stayed the fourth

action pending its ruling on the sanctions motion.

       After the second action was filed, the district court consolidated the first and

second actions, and the parties conducted discovery in the consolidated actions. During

discovery, Johns Hopkins provided Rangarajan with nearly 50,000 pages of documents,

including tens of thousands of emails.         It also arranged for and participated in the

depositions of 14 former and current employees of Johns Hopkins. During this period,

Rangarajan also responded to Johns Hopkins’ discovery requests. In response to Johns

Hopkins’ request for all “jhmi.edu” and “jhu.edu” emails in her possession, Rangarajan

made no objection and produced 1,573 pages of documents. After the close of discovery,

she produced an additional 85 pages, stating that they also responded to Johns Hopkins’

request for her “jhmi.edu” and “jhu.edu” emails. Rangarajan also gave a deposition,

which lasted roughly seven hours.

       After discovery closed in September 2016 as directed in the district court’s

scheduling order, Johns Hopkins filed a motion for summary judgment in both

consolidated actions, based on the record that discovery had produced. Johns Hopkins

                                                6
contended that summary judgment in its favor was justified by “overwhelming evidence

that Ms. Rangarajan did not satisfy the basic requirements of her job[] and that there were

legitimate, non-discriminatory and non-retaliatory reasons for any adverse employment

action that she allegedly suffered.”

       In response to Johns Hopkins’ motion for summary judgment, Rangarajan took a

number of steps to expand, embellish, alter, and recast her deposition testimony. First,

she submitted a 51-page errata sheet to her deposition, proposing hundreds of edits to her

testimony and justifying many of the changes by claiming that the court reporter had

intentionally altered both the transcript and the audio and video recording of her

deposition. She stated:

       The Court Reporters’ Office has informed me that they edited my video,
       audio and typed deposition transcripts. It is clear that key testimony is
       deleted, altered, cloned from various sound bites etc., to accomplish two
       things. 1. Change the testimony 2. To induce grammar mistakes thus
       making me sound as if I am speaking broken English.

She also sent an ex parte letter to the district court for the district judge’s “eyes only,”

claiming similarly that the court reporter improperly edited her deposition.

       Second, in support of her opposition to the summary judgment motion, Rangarajan

filed a 54-page Declaration in which she introduced new allegations, attached 19 exhibits

that had never before been produced during discovery, and revised testimony that

allegedly contradicted her deposition testimony. While the district court did not find the

Declaration to be “diametrically opposed” to Rangarajan’s statements in the deposition, it

nonetheless concluded that reliance on the Declaration “would render the taking of

[Rangarajan’s] deposition essentially useless.”       Rangarajan’s opposition to Johns

                                             7
Hopkins’ motion for summary judgment was grounded mainly on her Declaration and not

the evidence produced during discovery. As the district court noted, while Rangarajan

cited her deposition testimony only 3 times in her opposition, she cited her subsequently

filed Declaration “over 750 times.”

      In addition, the newly disclosed exhibits revealed major failures by Rangarajan to

produce documents requested of her during discovery. For instance, several exhibits —

screenshots of Rangarajan’s emails — revealed her computer’s entire display showing

retained copies of emails in two inboxes labeled “Jhmi” and “Jhmi 1,” and one of those

inboxes contained 8,612 emails, most of which had never been produced during

discovery; Rangarajan had only produced 1,658 documents during discovery.

      After receiving Rangarajan’s opposition to its motion for summary judgment,

Johns Hopkins filed a motion to stay further briefing on the summary judgment motion,

to strike Rangarajan’s opposition to its motion for summary judgment, and to dismiss

Rangarajan’s actions as the sanction for her improper conduct. In support of its motion,

it claimed that Rangarajan had “attempted to fundamentally alter the record that existed

when discovery closed” by, among other things,

             (1) submitting her 51-page errata, which baselessly accused the court
             reporter of altering hundreds of lines of key testimony; (2) including
             a 54-page declaration that sought to fill critical holes in her story;
             (3) attaching at least 19 documents to her opposition that had not
             been produced during discovery; and (4) concealing thousands of e-
             mails responsive to [Johns Hopkins’] requests after falsely certifying
             that she would produce these documents.

After receiving Johns Hopkins’ motion, the district court issued an order staying further

proceedings on the summary judgment motion and informing Rangarajan that Johns

                                           8
Hopkins’ motion for sanctions “raise[d] some serious issues regarding [Rangarajan’s]

lack of compliance with the Federal Rules of Civil Procedure, both throughout the

discovery process and in the submission of her opposition to the summary judgment

motion.”

       The next day, the court unsealed Rangarajan’s third action, which was again a qui

tam action, and dismissed it for nonprosecution. Nonetheless, Rangarajan then proceeded

to file the fourth action repeating the qui tam allegations she had made in the first and

third actions. The district court stayed the fourth action, pending disposition of the

motion for sanctions.

       In response to the motion for sanctions, Rangarajan argued that her Declaration

did not contradict her deposition testimony and that her errata sheet properly clarified her

deposition testimony. As to her accusation that the court reporter altered the deposition

transcript, she stated:

       Ms. Rangarajan believes that her deposition transcript was changed and that
       Defendants are attempting to divert attention to this discrepancy through its
       Motion to Strike. However, Ms. Rangarajan does not know who changed
       the transcript. She also believes that the exhibits provided by the Court
       Reporter were different than those shown to her during her deposition. In
       addition, she believes that she did not receive her original deposition video.
       Ms. Rangarajan has provided a detailed chart with examples of the
       testimony in the transcript to show the discrepancy in the written testimony
       and video and the statement of an expert who viewed the video, which
       confirm her position.

As to her nonproduction of emails, Rangarajan stated that she “believe[d] that she

provided all her emails to her counsel.”




                                             9
       After briefing on the motion for sanctions was completed, Rangarajan filed yet

another paper entitled “Notice of Plaintiff’s Analysis,” again purporting to demonstrate

that the Court Reporter had altered the videotape of her deposition, again asserting

malfeasance, and again embellishing her testimony.

       By order dated June 16, 2017, the district court granted Johns Hopkins’ motion for

sanctions, dismissing Rangarajan’s three pending actions — the first, the second, and the

fourth. In its thorough written opinion, which recited Rangarajan’s misconduct chapter

and verse, the court concluded that “[n]othing that [Rangarajan] submitted lends any

credence to her claims that the videotape or transcript of her deposition was purposely

altered in any way. . . . The Court suspects that [Rangarajan’s] inexorable need to deflect

responsibility and to project it on others perhaps sheds more light on [her] difficulties in

the GI Division than any of the actual testimony in her deposition.” With respect to the

Declaration that Rangarajan had filed, the court concluded that it was an effort “to

replace [Rangarajan’s deposition testimony] with [a] more favorable narrative of events.”

The court noted that if it were to rely on the Declaration, the Declaration “would render

the taking of [Rangarajan’s] deposition essentially useless.” And with respect to Johns

Hopkins’ claims that Rangarajan withheld documents during discovery, the court

concluded that Rangarajan “failed to fulfill her discovery obligations under Rule 26(e).”

Moreover, the court found that Rangarajan “flagrantly and unremittingly violated the

rules governing discovery and summary judgment motions practice” and that Rangarajan

herself was clearly culpable. “The responsibility for the lack of compliance with the

pertinent rules [lay] primarily with her and not with her counsel.” While the court

                                            10
criticized Rangarajan’s counsel for his judgment, the court concluded that Rangarajan

herself “has been and continues to be the prime offender.” Finally, the court concluded

that Rangarajan’s conduct “rendered much of [the litigation] activity essentially

meaningless,” and her conduct “impacted the dozen witnesses who could not care for

patients while responding to her claims and has also depleted the resources of [the

various agencies that were necessarily involved].” And to justify dismissal rather than a

lesser sanction, the court concluded that “there is not another remedy that would

effectively address [Rangarajan’s] violations.”       Even if it attempted a more limited

sanction, it noted, “discovery would need to be reopened and it is likely that plaintiff

would need to be re-deposed and [Johns Hopkins’] motion for summary judgment

re-briefed. Doing so would foist considerabl[y] more expense on [Johns Hopkins].

Given the history of this litigation, were discovery to be reopened, the Court has little

confidence that [Rangarajan’s] counsel would be able to ensure [Rangarajan’s]

compliance with the rules of discovery.” The court also recognized “the futility of

redoing discovery and motions practice” because “it [was] apparent from the current

record that those claims would fail on the merits.”

       From the district court’s order, Rangarajan filed this appeal.


                                             II

       Rangarajan does not challenge the district court’s factual findings. Indeed, she

appears to acknowledge her “irregularities” and “transgressions,” blaming them on

“disagreements between [her] and her previous attorney.” Rather, she contends (1) that


                                             11
the district court abused its discretion in imposing the sanction “without providing the

required clear and explicit warning to [her] that her discovery transgressions could lead to

dismissal” and (2) that the court abused its discretion in “fail[ing] to use the restraint

required in exercising this most extreme sanction without adequately addressing the

required factors,” arguing that the “transgressions . . . would have been rectifiable by

lesser sanctions.”   She also contends that the district court abused its discretion in

dismissing the fourth action as part of the sanction. We address these points in order.


                                             A

       Rangarajan first argues that prior warning of sanctions was required and that she

did not receive prior warning. We reject both arguments.

       First, as a factual matter, Rangarajan did receive notice that dismissal of her

actions was a potential sanction when the district court, in response to Johns Hopkins’

motion for sanctions, alerted her that the motion “raised some serious issues” regarding

her failure to comply with rules relating to discovery and summary judgment. Johns

Hopkins’ motion itself detailed the alleged failures and sought dismissal of the first and

second actions as a sanction. The gravity of the issues was also conveyed to Rangarajan

by the district court’s order staying proceedings in not only the first and second actions,

but also in the fourth action. Moreover, Rangarajan conceded in her response that she

knew that the sanction of dismissal was on the table, as she fully addressed the sanction

of dismissal, arguing that it was “not warranted” and that Johns Hopkins’ motion was

only an effort at distracting the court from the truth. She also argued that she had not


                                            12
received clear notice of potential dismissal, yet, in making that argument itself before any

sanction was imposed, she revealed that she had notice. It does not ring true, therefore,

that the district court failed to warn Rangarajan. The fact remains that she not only was

warned, she argued her position on both the sanction of dismissal and the lack of notice

before any sanction was issued.

          Moreover, Rangarajan’s contention that a clear and explicit warning of dismissal

must always be given is not supported by any specific authority. To be sure, giving

notice is an aspect of fairness in procedure that might relate to the ultimate fairness of

imposing any sanction. But it is not a rubric to be applied mechanically. Federal Rule of

Civil Procedure 37, on which Rangarajan relies, imposes no such requirement, and

Hathcock v. Navistar International Transportation Corp., 53 F.3d 36 (4th Cir. 1995), on

which she also relies, did not mandate it in every situation. In Hathcock, we recognized

the “significance of warning a defendant about the possibility of default before entering

such a harsh sanction” in circumstances where the district court had entered a default

judgment for the defendant’s failure to follow general scheduling orders. Id. at 40. But a

warning was not held to be a necessary element for imposing a Rule 37 sanction. Rather,

the lack of warning was a deficiency reflecting on the district court’s exercise of

discretion in selecting a particular sanction for violating the court’s general scheduling

orders.

          As importantly, in this case, the district court did not impose its sanction under

Rule 37. While the court did recognize its authority under Rule 37 to dismiss actions, it

relied on its inherent power to do so because the circumstances presented a party who

                                              13
“abuse[d] the process at a level that [was] utterly inconsistent with the orderly

administration of justice or undermine[d] the integrity of the process,” quoting Projects

Management Co. v. Dyncorp International, LLC, 734 F.3d 366, 373 (4th Cir. 2013)

(quoting United States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993)). In

Dyncorp, we affirmed dismissal of an action as a sanction where the plaintiff “was on

clear notice of the district court’s consideration of the use of its inherent authority and

had a full opportunity to argue its position before the court.” Id. at 376. So it was here,

as the court stated in response to Johns Hopkins’ motion for dismissal, that Johns

Hopkins had presented the court with “serious issues,” and Rangarajan then had a full

opportunity to respond — and did respond — before any decision on sanctions was

made.


                                              B

        Rangarajan’s argument that the district court failed to exhibit restraint by declining

to impose lesser sanctions challenges the court’s exercise of discretion with respect to its

inherent power to dismiss an action. We review that exercise of discretion for abuse. See

Shaffer, 11 F.3d at 462.

        In exercising its discretion, the district court relied on the six factors set forth in

Shaffer, 11 F.3d at 462–63. As we explained in Shaffer, when exercising its power to

dismiss as a sanction, a court must consider:

        (1) the degree of the wrongdoer’s culpability; (2) the extent of the client’s
        blameworthiness if the wrongful conduct is committed by its attorney,
        recognizing that we seldom dismiss claims against blameless clients; (3) the
        prejudice to the judicial process and the administration of justice; (4) the

                                              14
       prejudice to the victim; (5) the availability of other sanctions to rectify the
       wrong by punishing culpable persons, compensating harmed persons, and
       deterring similar conduct in the future; and (6) the public interest.

Id. In addressing the first two factors, the district court found that Rangarajan was

personally responsible for her actions. As to the third and fourth factors, the court noted

that “Defendants have been forced to expend a tremendous amount of time, effort, and

expense in the discovery process and motions practice” and that Rangarajan’s “conduct

has rendered much of that activity essentially meaningless.” As to the fifth factor, while

recognizing that striking Rangarajan’s Declaration and the exhibits not produced in

discovery could have cured the prejudice resulting from those specific failures, the court

concluded that such a sanction “would not address her failure to produce the thousands of

emails contained on her home computer.” Moreover, the court expressed its lack of

confidence that counsel could ensure Rangarajan’s compliance given her previous

failures. The court also concluded that reopening discovery would be futile because

Rangarajan’s “desperate attempt to disavow her deposition testimony and replace it with

her Declaration [was] an implicit acknowledgement that her claims were unsupported

under the record produced through discovery.” Finally, as to the sixth factor, the court

found that the public interest supported dismissal because the “litigation ha[d] interrupted

the provision of care of numerous health care providers and impacted the resources of

this Court and several administrative agencies” and Rangarajan’s actions “seriously

undermined the truth-seeking function of the Court.” Finding that all of the six factors

weighed against Rangarajan and in favor of dismissal, the court imposed the sanction of

dismissal.

                                             15
       Rangarajan argues nonetheless that the district court abused its discretion in

bypassing “the analysis set forth by the Fourth Circuit for determining whether sanction

is even appropriate for [her] failures to update disclosure in discovery and proceed[ing]

directly to selecting a penalty.”    She also argues that, “[i]n seeking an appropriate

penalty, the court also bypassed those penalties contemplated specifically for this failure

to disclose, as set forth in Rule 37(c)(1), and proceed[ed] directly to [the] harshest of the

other sanctions enumerated under Rule 37(b)(2).” She then concludes:

       The several irregularities of discovery cited by the lower court in the instant
       matter either do not rise to the level of a violation worthy of sanction or, if
       found to be sanctionable, were by no means permanent, surprising, or
       fatally prejudicial. The lower court could have easily remedied these by
       sanctions tailored to the transgression, even though it may not be exactly
       commensurate, and still remain within its discretion.

To support that conclusion, Rangarajan then launches into a discussion of how each

“irregularity” or “transgression” was justified, could have been rectified, or in any case

did not justify dismissal. For example, with respect to her failure to produce thousands of

emails that she was required to produce during discovery, she argues that “there has been

no effort by the court and no agreement by the parties to provide for a finding of fact or

agreeable method of determining which of those [8,612 emails] [was] discoverable,

which may be personal or even privileged, or how they should be provided in discovery.”

Yet, during the discovery, Rangarajan made no objection to the request for documents —

which called for the production of all emails in her “Jhmi” and “Jhmi 1” inboxes, and

more — but rather confirmed that she was producing all of the documents covered by

Johns Hopkins’ requests. Her arguments typically turn a blind eye to the scope of her


                                             16
misconduct as found by the district court and thus fail to address the specific misconduct

found.

         When reviewed it its totality, the record in this case reveals a totally dysfunctional

performance by Rangarajan and her counsel, but mostly by her, as she acknowledged in

her brief that “[t]hough [I] was, in fact, represented by an attorney, the court was well

aware that [I] was in many ways acting without the benefit of counsel.”

         To begin, Rangarajan commenced four actions, when only one was proper and

would have sufficed, repeatedly reasserting claims that the district court had dismissed.

After the district court denied her motion to replead qui tam claims in the first action, she

nonetheless repleaded them in the third action, and when the district court dismissed the

third action, she refiled the same claims in the fourth action.

         In the course of discovery, Rangarajan flagrantly failed to produce thousands of

documents, several of which were core documents relating to her claims. She later

produced some of those documents for the first time during the summary judgment

process, because she thought she needed them to make her points. Also, after giving a

daylong deposition, she sought to undermine and recant her testimony in a long, 54-page

Declaration that, as the district court found, rendered her deposition essentially useless.

Finally, she challenged the transcription of her deposition, claiming it was deliberately

altered and recreated by the court reporter, a conclusion that the district court found to be

conclusively false. In short, she rendered virtually useless the entire discovery process, in

which the parties had invested substantial time and money.



                                               17
       During summary judgment, which required additional expenditures of time and

money, Rangarajan relied almost exclusively on her Declaration, which had not been

made part of the discovery record and which was often inconsistent with her deposition

testimony, placing the summary judgment practice on an untenable and virtually useless

footing.

       In addition to these specifics, it was also apparent throughout the entire

proceedings that, while Rangarajan was represented by an attorney, she refused to follow

his advice and engaged in inappropriate actions, such as communicating arguments

directly to the court ex parte and including substantive matters in her errata sheet. And

the district court attributed this dysfunction between attorney and client to Rangarajan

personally, a finding that Rangarajan has not disputed. As the court stated:

       It [was] [Rangarajan] who continue[d] the attempt to support the
       unsupportable contention that the court reporting service made hundreds of
       alterations to her deposition video and transcript. It is clear that it was
       [Rangarajan] who authored the embellished narrative contained in her
       Declaration. It was [Rangarajan] who failed to turn over to her counsel
       documents that were clearly responsive to discovery requests and it [was]
       [Rangarajan] who misrepresented the amount of emails from her work
       email account that were stored on her home computer.

The court also pointed to the statement of Rangarajan’s counsel that “[Rangarajan] had

additions and revisions to her declaration which . . . result[ed] in changes to the

opposition, and [Rangarajan] and her counsel [were] not in agreement with the final

content of the opposition.”

       Any effort to have retrieved useful products of some five years of the litigation

process would undoubtedly have failed to produce much of what was needed to


                                            18
adjudicate the case.    The district court so concluded — “Rangarajan’s conduct has

rendered much of [the litigation] activity essentially meaningless.” It observed that any

attempt to remedy this would require a do-over — “discovery would need to be reopened

and it is likely that [Rangarajan] would need to be re-deposed and [Johns Hopkins’]

motion for summary judgment re-briefed.” And all of this would be at much additional

expense. Also important to the court’s ultimate sanction decision was its additional

finding that, in light of Rangarajan’s conduct, the court had “little confidence that

[Rangarajan’s] counsel would be able to ensure [Rangarajan’s] compliance with the rules

of discovery,” a finding that the court made while expressing doubt about the merits of

Rangarajan’s claims.

       We are mindful of the strong policy favoring the disposition of cases on the merits

and disfavoring dismissals without a merits decision. See Shaffer, 11 F.3d at 462. But

when a party “abuses the process at a level that is utterly inconsistent with the orderly

administration of justice or undermines the integrity of the process” — as we conclude

Rangarajan did here — she forfeits her right to use the process. Id. We hold that the

district court did not abuse its discretion in dismissing the actions.


                                              C

       Finally, Rangarajan contends that the sanction imposed by the district court should

not have included dismissal of the fourth action because the reasons that the district court

gave for dismissal of the first and second actions were not applicable to the fourth action.

The district court, however, noted that the fourth action was essentially the same as the


                                              19
third action, which it had dismissed earlier for nonprosecution. It also noted that the

fourth action related to “transactions that took place as long as nine years ago.”

Moreover, we note that the claims in the fourth action were not only the same as the

claims in the third action, they were also the same as the claims that Rangarajan was

barred from repleading in the first action based on the court’s finding that they were

untimely and prejudicial.

       All four actions that Rangarajan filed against Johns Hopkins were based on the

same term of employment and the same course of events, and the fact that two of the

actions specifically suffered from Rangarajan’s misconduct does not spare the other two

actions from being infected by the same misconduct. As the court found, Rangarajan’s

misconduct in litigating would not likely have abated in the future.           We believe,

moreover, that the unnecessary multiplicity of actions was an abuse that colored

Rangarajan’s entire litigation efforts. The district court thus did not abuse its discretion

in including the fourth action in the scope of its sanction.

       Accordingly, we affirm the judgment of the district court.

                                                                               AFFIRMED




                                              20